DETAILED ACTION
The present Office action is in response to the application filing on 6 DECEMBER 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 12/06/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: interface and computation module in claims 13 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Upon review of the specification, the following is the corresponding structure:
Computation module - “[0035] the computation module 14 may be implemented using one or more processing units or computation units, one or more processing devices or computation devices, any means for computing, such as a processor, a computer or a programmable hardware component being operable with accordingly adapted software”
Interface - [0034] “The interface 12 may correspond to one or more inputs and/or outputs for receiving and/or transmitting information, which may be in digital (bit) values according to a specified code, within a module, between modules or between modules of different entities”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 14 is objected to because of the following informalities:  
The term “ToF” is an abbreviation and the claim does not recite what is being abbreviated.
Line 3, “the computation module” should recite -a computation module-
Appropriate correction is required.
Examiner’s note: Due to the oversights in drafting claim 14, it is not clear to the Examiner that the claim was not intended to be a dependent from claim 13. However, since dependency is not claimed, claim 14 is treated as an independent claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a “computer program product comprising a computer readable medium,” which encompasses transitory signals. MPEP § 2106.03(I) describes claims not directed to any of the statutory categories as including “transitory forms of signal transmission (often referred to as “signal per se”), such as propagating electrical or electromagnetic signal or carrier wave.” Neither the claim nor the specification limit the computer readable medium to a non-transitory embodiment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 2020/0011972 A1 (hereinafter “Masuda”).
Regarding claim 1, Masuda teaches a method for determining distance information based on Time of Flight ([0006], ll. 1-5, “a distance measurement device capable of supplementing distance data of a region in a case in which a light reception level of a partial region of a subject is saturated and it is impossible to perform measurement;” [0007], ll. 2-3, “measures a distance to a subject by a flight time of light”), the method comprising:
obtaining the ToF sensor data ([0028], ll. 7-11, “The light receiving unit 12 receives reflected light 32 reflected by the subject 2 through an objective lens 33, and outputs a charge amount accumulated in each pixel position as a signal by an image sensor 34 in which pixels are arranged in a two-dimensional shape, such as a CCD; FIG. 1 depicts the light receiving unit 12 outputting to the distance calculation unit 13 and saturation detection unit 14”);
determining one or more saturated regions within the ToF sensor data ([0046], ll. 2-4, “In a case in which the output data of the light receiving unit of (a) reaches the saturation level “255”, a detection signal (here, a high level) indicating a saturation state is output;” FIG. 1, saturation detection unit 14; FIG. 4, saturation region 21; FIG. 4, saturation region 21);
determining distance information for one or more boundary regions located adjacent to the one or more saturated regions based on the ToF sensor data ([0007], ll. 12-18, “an interpolation processing unit that performs an interpolation process using the distance data of a non-saturation region close to a saturation region on the distance data of the saturation region among the distance data output from the distance calculation unit when the saturation detection unit detects the saturation”); and
determining distance information for at least a part of the one or more saturated regions based on the distance information of the one or more boundary regions ([0007], ll. 12-18, “an interpolation processing unit that performs an interpolation process using the distance data of a non-saturation region close to a saturation region on the distance data of the saturation region among the distance data output from the distance calculation unit when the saturation detection unit detects the saturation;” FIG. 7 depicts using the distance in a left region interpolated for the saturation region).
Regarding claim 2, Masuda discloses all of the limitations of claim 1. Additionally, Masuda discloses further comprising identifying the one or more boundary regions within the ToF sensor data ([0007], ll. 12-18, “an interpolation processing unit that performs an interpolation process using the distance data of a non-saturation region close to a saturation region on the distance data of the saturation region among the distance data output from the distance calculation unit when the saturation detection unit detects the saturation;” FIG. 7 depicts using the distance in a left region interpolated for the saturation region; FIG. 1, TOF camera 10).
Regarding claim 3, Masuda discloses all of the limitations of claim 2, as outlined above. Additionally, Masuda discloses wherein the one or more boundary regions are identified based on a proximity of the one or more boundary regions to the one or more saturated regions within the ToF sensor data ([0038], ll. 1-4, “in a case in which a measurement impossible due to the saturation occurs, data interpolated using measurement data of a non-saturation region close to the measurement impossible region;” FIG. 7 depicts using the most proximal data on the left; FIG. 1, TOF camera 10).
Regarding claim 4, Masuda discloses all of the limitations of claim 2, as outlined above. Additionally, Masuda discloses wherein the ToF sensor data is based on a sensing of light incident to a ToF sensor, and wherein the one or more boundary regions are identified based on an intensity of the sensed light of the one or more boundary regions within the ToF sensor data (FIGS. 2, 4, and 6 depict incident light onto TOF camera 10; FIG. 7 depicts the light receiving units 12, where 255 is saturated and the boundary region is represented by the intensity values that are not overexposed in close proximity (i.e., 30 and 35)).
Regarding claim 5, Masuda discloses all of the limitations of claim 2, as outlined above. Additionally, Masuda discloses wherein an extent of the one or more boundary regions is determined based on a distance differential and/or based on an intensity differential between the one or more boundary regions and adjacent regions within the ToF sensor data (FIG. 7 depicts the most proximal data that is not saturated adjacent to the saturated region and FIG. 10 depicts using averages of multiple proximal data pieces that are not saturated. Note, in FIG. 10 the “extent” represents the multiple proximal non-saturated areas closest to the saturated region on either side. For instance, in FIG. 10 the differential in intensities (i.e., from 255) represents the one or more boundaries extent from 50 to 55. Additionally, the non-saturated areas used in interpolating represent the most proximal areas which have the lowest distance differential).
Regarding claim 6, Masuda discloses all of the limitations of claim 1, as outlined above. Additionally, Masuda discloses wherein the distance information for at least part of the one or more saturated regions is determined by interpolating the distance information for at least part of the one or more saturated regions based on the distance information of the one or more boundary regions ([0007], ll. 12-18, “an interpolation processing unit that performs an interpolation process using the distance data of a non-saturation region close to a saturation region on the distance data of the saturation region among the distance data output from the distance calculation unit when the saturation detection unit detects the saturation”).
Regarding claim 7, Masuda discloses all of the limitations of claim 6, as outlined above. Additionally, Masuda discloses wherein the interpolation is based on three-dimensional plane fitting of at least part of the one or more saturated regions based on the distance information of the one or more boundary regions ([0061], ll. 1-4, “in a case in which a frame memory is used instead of the line memory, it is possible to perform an interpolation process in which the data is continuous in both the horizontal direction and the vertical direction.” Note, the use of horizontal and vertical distances is considered “three-dimensional plane fitting” because the plane between the non-saturated regions will contour to the 3D shape of the saturated regions through the interpolation process).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2020/0011972 A1 (hereinafter “Masuda”) in view of U.S. Publication No. 2011/0149071 A1 (hereinafter “Oggier”).
Regarding claim 8, Masuda discloses all of the limitations of claim 1, as outlined above. Masuda fails to expressly disclose further comprising discarding the distance information of the one or more boundary regions.
However, Oggier teaches further comprising discarding the distance information of the one or more boundary regions ([0018], “determining a range of a reference target system with the time of flight camera system, comparing the determined range of the reference target system to determine stray light correction, determining a range of an object of interest with the time of flight camera system, and correcting a range of the object of interest based on the stray light correction.” Note, high saturated regions are regions of high intensities, which can cause neighboring pixels to have stray light incident upon them and the data is corrected. Further note, the discarding is interpreted in this case as eliminating the data for new corrected data).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have corrected for stray light, as taught by Oggier, in Masuda’s invention. One would have been motivated to modify Masuda’s invention, by incorporating Oggier’s invention, for increasing the accuracy of the distances in high speed acquisition applications ([0007] and [0018]).
Claim(s) 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2020/0011972 A1 (hereinafter “Masuda”) in view of U.S. Patent No. 10,964,032 B2 (hereinafter “Sjoberg”).
Regarding claim 9, Masuda discloses all of the limitations of claim 1, as outlined above. Masuda fails to expressly disclose wherein the one or more saturated regions are caused by one or more objects, and wherein the one or more boundary regions are based on stray light reflected off the one or more objects.
However, Sjoberg teaches wherein the one or more saturated regions are caused by one or more objects, and wherein the one or more boundary regions are based on stray light reflected off the one or more objects (FIG. 2, retro-reflective element 165b. FIG. 3a depicts retro-reflective marker 165 with the inside zone 170 being area 160, which is responsible for saturating FIGS. 5a and 5b. Col. 10, ll. 59-63 describe the reduction of false measurements due to stray light from other elements by use of the markers. Note, the reduction of stray light is indicative of some amount of minimal stray light impacting the measurement readings).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have used a reflective element and accounted for minimal stray light, as taught by Sjoberg (FIGS. 2 and 3), in Masuda’s invention. One would have been motivated to modify Masuda’s invention, by incorporating Sjoberg’s invention, to improve accurate position and distance measurements of a person (col. 2, ll. 32-34).
Regarding claim 12, Masuda discloses all of the limitations of claim 1, as outlined above. Masuda fails to expressly disclose a computer program product comprising a computer readable medium having computer readable program code embodied therein, the computer readable program code being configured to implement the method of claim 1, when being loaded on a computer, a processor, or a programmable hardware component.
However, Sjoberg teaches a computer program product comprising a computer readable medium having computer readable program code embodied therein, the computer readable program code being configured to implement the method of claim 1, when being loaded on a computer, a processor, or a programmable hardware component (col. 4, ll. 62-65, “a computer program product comprising instructions which, when the program is executed by a computer, cause the computer to carry out the method;” col. 4, ll. 66-67, “computer-readable medium”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have used a computer program product, as taught by Sjoberg (col. 4), in Masuda’s invention. One would have been motivated to modify Masuda’s invention, by incorporating Sjoberg’s invention, for providing a structural implementation onto a computer, which is an obvious combination of prior-art elements by storing the method as instructions is a computer-readable medium to yield predictable results.
Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2020/0011972 A1 (hereinafter “Masuda”) in view of U.S. Patent No. 9,628,774 B2 (hereinafter “Kang”).
Regarding claim 10, Masuda discloses all of the limitations of claim 1, as outlined above. Masuda discloses wherein the ToF sensor data is represented by a plurality of pixels ([0007], “calculates the distance to the subject for each pixel”), wherein the ToF sensor data comprises at least one(FIGS. 2, 4, and 6 depict incidents of light unto the TOF camera 10), wherein the([0046], “In a case in which the output data of the light receiving unit of (a) reaches the saturation level “255”, a detection signal (here, a high level) indicating a saturation state is output”), and wherein a pixel of the plurality of pixels is determined to belong to a saturated region of the one or more saturated regions if the([0046], “In a case in which the output data of the light receiving unit of (a) reaches the saturation level “255”, a detection signal (here, a high level) indicating a saturation state is output.” Note, below 255 is a valid measurement).
Masuda fails to expressly disclose the measurement is a phase measurement.
However, Kang discloses the measurement is a phase measurement (FIG. 11 discloses an image processing method with a compensation for saturated pixels. Step 1110 obtains phases Q0, Q180, Q90, and Q270 and then compares them to a saturation reference level in step 1120. Cols. 9 and 10 describe FIG. 11 as determining the saturation based on charge levels; however, this is a phase characteristic unique to each phase and because of this, it is a phase measurement).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have used phase measurements, as taught by Kang (FIG. 11), in Masuda’s invention. One would have been motivated to modify Masuda’s invention, by incorporating Kang’s invention, for minimizing distortion caused by high saturation levels (col. 1, ll. 34-38).
Regarding claim 11, Masuda and Kang disclose all of the limitations of claim 11, as outlined above. Additionally, Kang discloses wherein the ToF sensor data comprises two or more phase measurements of light incident to a ToF sensor for each of the plurality of pixels, wherein two or more phase measurements are determined relative to two or more reference signals, and wherein a pixel of the plurality of pixels is determined to belong to a saturated region of the one or more saturated regions if at least one of the two or more phase measurements of the pixel is outside a range of valid phase measurements (The same rationale of claim 10 applies, because Kang describes a plurality of phase measurements, Q0, Q180, Q90, and Q270. Note, Masuda additionally describes the use of two measurements, charge Q1 and Q2, wherein either goes above a respective threshold, then the pixel is considered saturated). The same motivation of claim 10 applies to claim 11.
Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2020/0011972 A1 (hereinafter “Masuda”) in view of U.S. Publication No. 2019/0138800 A1 (hereinafter “Mimatsu”).
Regarding claim 13, the limitations are the same as those in claim 1; however, written in machine form instead of process form. Therefore, the same rationale of claim 1 applies to claim 13. Additionally, Masuda teaches a computation module (FIG. 1, distance calculation unit 13 and interpolation processing unit 15).
Masuda fails to expressly disclose an interface configured to obtain the ToF sensor data.
However, Mimatsu teaches an interface configured to obtain the ToF sensor data (FIG. 2, server interface 201 and FIG. 3, ToF interface 301 for transmitting to the server).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have an interface, as taught by Mimatsu (FIG. 3), in Masuda’s invention. One would have been motivated to modify Masuda’s invention, by incorporating Mimatsu’s invention, to improve subject position estimation accuracy ([0012]).
Regarding claim 14, the limitations are the same as those in claim 13. Therefore, the same rationale of claim 13 applies to claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677. The examiner can normally be reached Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STUART D BENNETT/Examiner, Art Unit 2481